DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This communication is in response to Amendments filed on 04/21/2020.
Claims 1-21 are currently pending.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim(s) 1-21 distinguish over the prior art for the following reasons:As per claim 1, the primary reason for the indication of the filed subject matter as free of prior art, is the inclusion of the following limitations, in the specific combination claimed by the applicant: A method performed by a middleware application, the method comprising: receiving, by the middleware application via a first electronic network, a command from a third-party application, the command conforming to a unified data format specified by a unified data model, the command to include at least one of: a request to retrieve data from a first electronic medical records (EMR) system of a plurality of EMR systems; and a request to write data to the first EMR system of the plurality EMR systems, wherein the middleware application is configured to communicate with each of the plurality of EMR systems, and wherein the first EMR system of the plurality of EMR systems and a second EMR system of the plurality of EMR systems are compatible with different data formats; converting, by the middleware application and using a first mapping registrar, the command into a data format compatible with the first EMR system, wherein the first mapping registrar maps data elements in the command from the unified data format to data elements in the data format compatible with the first EMR system; transmitting, by the middleware application via a second electronic network, the converted command to the first EMR system; receiving, by the middleware application via the second electronic network, a response from the first EMR system, wherein the response is in the data format compatible with the first EMR system; and converting, by and using a second mapping registrar different than the first mapping registrar, the response into a result conforming to the unified data format, wherein the second mapping registrar maps data elements 2Application No. 15/779,259 Docket No.74439.1.5 in the response from the data format compatible with the first EMR system to data elements in the unified data model
The closest available prior art of record are as follows:
Moore (US 2015/0088549 A1) discloses a method having the limitations of:
A method performed by a middleware application (Moore [0163] The present disclosure can be implemented in a system including, but not limited to the example systems described herein, which include a back-end component, e.g., as a data server, or that includes a middleware component, e.g., an application 
Bhora (US 2007/0016450 A1) discloses a method having the limitations of: receiving, by the middleware application via a first electronic network, a request from a third-party application (Bohra [0041] Preferred embodiments of the present invention include a health information network that universally link hospitals, medical care facilities, home health agencies, clinics, nursing homes, hospices, residential treatment centers, laboratories, radiological practices, ambulance companies, medical group practices, health maintenance organizations, and pharmacies etc. (henceforth referred to as Healthcare Providing Institutions (HCPIs), individual physicians and allied health personnel (henceforth referred to as individual Healthcare Providers (HCPs)) and third party payers, all of which could represent a third-party application requesting data from EMR records, with day-to-day real-time documentation of patient data via a computerized, web-based centralized data repository that is preferably accessible to the above, at all times, from any location, with patient consent and authorization.) 
However, Moore and Green do not fairly teach or suggest a system: a command from a third-party application, the command conforming to a unified data format specified by a unified data model, the command to include at least one of: a a first electronic medical records (EMR) system of a plurality of EMR systems;… converting, by the middleware application and using a first mapping registrar, the command into a data format compatible with the first EMR system, wherein the first mapping registrar maps data elements in the command from the unified data format to data elements in the data format compatible with the first EMR system; transmitting, by the middleware application via a second electronic network, the converted command to the EMR system; receiving, by the middleware application via the second electronic network, a response from the first EMR system, wherein the response is in the data format compatible with the first EMR system; converting, by the middleware application and using a second mapping registrar different than the first mapping registrar, the response into a result conforming to the unified data format, wherein the second mapping registrar maps data elements in the response from the data format compatible with the first EMR system to data elements in the unified data model, in the sequence and detail as claimed. Based on the evidence presented above, none of the closest available prior art of record fairly teaches or suggests the claimed invention. For this reason, claim 1 would be found to be subject matter free of prior art. 
As per claim(s) 2-21, this/these claim(s) would also be found to be subject matter free of prior art for substantially similar rationale as applied to claim 1 above, and incorporated herein. 
The claims are patent-eligible under 35 U.S.C. 101 because the claims have significantly integrated the abstract idea into a practical application using a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHMAD MUQEETH whose telephone number is (571) 272-5442  The examiner can normally be reached on IFP 7am - 10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/M.M./Examiner, Art Unit 3686    


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686